Citation Nr: 0717558	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for loss of toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from April 1992 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing via 
videoconference.  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of records 
preponderates against a finding that the veteran has a 
current diagnosis of a low back disorder.

2.  The medical evidence raises a reasonable doubt as to 
whether the veteran's current toenail disorder was incurred 
in service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Giving the benefit of the doubt to the veteran, a 
bilateral toenail disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In January 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The January 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any" evidence in his possession that 
pertains to his claim.  See 38 C.F.R. § 3.159(b)(1).  In a 
March 2006 letter, the RO informed the veteran of potential 
downstream issues, such as disability rating and effective 
date.  Dingess v. Nicholson, supra.

The Board finds that the content of the January 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notice was 
followed by a timely letter and by the SSOC, thus conferring 
actual knowledge of the claim requirements upon the claimant 
and following that with appropriate readjudication.  Thus, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

III.  Low Back Disorder

The veteran contended in his January 2004 claim that his back 
pain began in service when he was forced to sleep in a bed 
that was only six feet long, when the veteran is six feet, 
eight inches tall.  In a March 2004 written statement, the 
veteran indicated that he also was forced to walk around on 
his ship bent over, because the overhead clearances were too 
low.

The veteran's October 1991 entrance examination shows his 
spine was normal.  No defects or diagnoses were noted.  He 
reported no medical history of recurrent back pain.  An April 
1992 service record shows the veteran complained of lower 
back pain.  He requested and was given Ben Gay for the pain.  
The service record shows he complained of sleeping in a bed 
that was shorter than he was.  A December 1995 service record 
shows that he complained of chronic neck and back pain since 
boot camp.  He complained again of the short beds, and 
indicated he injured his back in April 1994.  However, there 
was no documentation of this injury.  Following examination, 
the assessment was mild low back pain.  He was given over-
the-counter pain medication.  When he was examined for 
separation in January 1996, the veteran's spine was normal, 
and no defects or diagnoses were noted.  He reported a 
medical history of recurrent back pain.  The examiner noted 
that the veteran had a back problem from sleeping on the 
ship.

A November 1998 private treatment record shows the veteran 
sought treatment related to a Workers' Compensation injury 
case.  He complained of low back pain of one week's duration.  
He denied any previous back injury.  He stated he had been 
carrying a water pump when he twisted towards the right side 
and strained his back muscle.  On examination, there was 
palpatory tenderness to the right lower lumbar muscle area 
with no swelling.  There was some decreased range of motion.  
The assessment was right lumbar strain.  A subsequent 
November 1998 record shows the veteran stated he took 
medication for two days, and now his back felt fine.  On 
examination, he had full and normal range of motion of the 
lumbar spine without deficits.  The assessment was resolved 
lumbar strain.

December 1999 private treatment records show the veteran was 
lifting a heavy wheel and pulled his low back.  He said his 
low back pain was relatively mild.  He denied any previous 
history of similar symptoms.  Following examination, the 
diagnosis was mild lumbar strain.

In June 2005, the veteran testified before a Hearing Officer 
at the RO.  He again stated he was forced to sleep in a short 
bed in service.  He said he had experienced pain in service, 
but his back was not examined.  He said he then had 
experienced a recent injury, and was given an MRI that showed 
bulged discs.  The doctor said it could have begun five or 
ten years prior.

In August 2005, the veteran underwent VA examination.  In 
relating his history to the examiner, he stated he injured 
his back in 1994 when he fell eight feet from an airplane.  
He was treated with oral medication for one week, and the 
back pain resolved.  He indicated he had a second injury in 
1995.  He also reported work-related injuries in 2002 and 
2004, which he said caused low back pain.  He stated that an 
MRI had shown a ruptured disc.  Currently, the veteran 
complained of low back pain episodes that occurred 
approximately once per week and lasted for a few seconds.  
When present, the back pain did not limit or prevent his work 
activities.  He had full, pain-free motion of his back and 
occasionally had back pain with forward bending.

Examination of the spine revealed a normal contour.  He had 
complete, pain-free range of motion.  The examiner commented 
that there were no objective abnormalities regarding the 
lumbar spine.  There was no additional limited motion 

of the spine during periods of pain.  X-rays of the lumbar 
spine were normal.  The diagnosis was a normal lumbar spine 
without neurologic or mechanical deficits.  The veteran was 
able to do all activities without any restrictions.  His 
present lumbar spine condition would be as it is today even 
absent his military service.

As noted above, in September 2006 the veteran testified 
before the undersigned.  He reported his back injury in 
service.  He described having been treated two other times in 
service for his back pain.  He said he had sought treatment 
since the year after separation for his back, and indicated 
that those private medical records were associated with the 
claims file.

Based upon a review of the record, the Board finds that there 
is a lack of sufficient evidence to warrant a grant of 
service connection for a low back disorder.  Specifically, we 
note that there is no objective medical evidence of a current 
disability, which is a requirement for service connection.  
See Degmetich v. Brown, supra.  While the veteran has stated 
that a current MRI shows evidence of disc bulging, none of 
the medical evidence associated with the claims file shows 
any current diagnoses.  While November 1998 and December 1999 
private treatment records show the veteran was treated for 
work-related back pain, these injuries resolved with no 
continuing disability.  In addition, the veteran testified in 
September 2006 that he had submitted all private treatment 
records to the RO.  None of these records shows any current 
diagnosis related to chronic disability which causes the 
veteran's low back pain.

Therefore, while there are two clinical entries related to 
back pain in the veteran's service medical records, there is 
no evidence that this resulted in a chronic disability, such 
that all future complaints of back pain are related to this 
disease.  Thus, in the absence of evidence showing the 
veteran has a current low back disability, service connection 
must be denied.

As the evidence preponderates against the claim of 
entitlement to service connection for a low back disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


IV.  Foot Disorder

The veteran contended in his January 2004 claim that his 
steel-toed boots caused four of his toenails to fall off in 
service and fail to regrow.  In his March 2004 written 
statement, he indicated that his toes hurt all the time.

The veteran's October 1991 entrance examination shows his 
feet were normal.  No defects or diagnoses were noted.  He 
reported no medical history of foot trouble.  When examined 
for separation in January 1996, the veteran's feet were 
normal, and no defects or diagnoses were noted.  He reported 
a medical history of foot trouble.  The examiner noted that 
the veteran had a problem with the big toe on each foot due 
to his steel-toed boots.  The examiner noted that after the 
veteran had bought his own boots, the problem had resolved.

An August 2001 private treatment record shows the veteran was 
prescribed nail lacquer.

In a March 2005 written statement, the veteran indicated that 
while in service, he was issued boots that were at least one 
size to small.  This caused his toe nails to fall off.

At his June 2005 hearing before the Hearing Officer at the 
RO, the veteran testified to the effect that, while the 
service records showed that he bought his own boots, and his 
toe pain resolved, his nails still have not grown back.

In August 2005, the veteran underwent VA examination.  He 
stated that he lost his toenails while in service, due to his 
steel-toed boots, and they never grew back normally.  
Approximately three years ago, he had been given a topical 
medication for his toenails, which resulted in no benefit.  
He described occasional episodes of pain involving the great 
toes of both feet, which lasted for not more than a few 
seconds.  He said he currently had pain-free motion of both 
feet in all toes, with normal sensation and no redness or 
inflammation.


Examination of the left foot showed the left great toenail 
was absent.  There was no tenderness about the left great 
toe.  The left fourth toe had a mildly thickened and deformed 
toenail but no evidence of any inflammation.  There was no 
tenderness and normal sensation of all toes.  Examination of 
the right foot showed the right great toenail was 50 percent 
present and somewhat thickened.  There was no inflammation or 
tenderness.  The right fourth toenail was somewhat thickened, 
but there was no tenderness or inflammation.

Objectively, there were abnormalities of the left great 
toenail, right great toenail, and the fourth toenails of both 
feet, without any evidence of inflammation or tenderness.  X-
rays of the feet were within normal limits.  The diagnoses 
were right foot with abnormal toenails involving the right 
great and right fourth toes without neurological or 
mechanical deficits, and left foot with absent left great 
toenail and deformed fourth toenail.  The examiner indicated 
that the veteran's bilateral toenail condition was secondary 
to his military service, in that it had first presented 
during service.  The condition caused no decrease in activity 
and required no special care.

With careful consideration of the doctrine of resolving 
reasonable doubt in favor of the claimant, the Board finds 
that the veteran's current bilateral toenail disability is 
related to his military service.  His entrance examination 
shows his feet were normal.  While his separation examination 
shows the same result, his toenail problem related to his 
boots was noted upon separation.  In addition, the August 
2005 VA examiner opined that the veteran's disability was 
related to his military service.  Therefore, the Board finds 
that the evidence is at least in relative equipoise as to 
whether the veteran's loss of toenails, as described by the 
VA examiner in August 2005, is related to his military 
service.  Therefore, the claim is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Service connection for a low back disorder is denied.

Service connection for loss of toenails is granted, subject 
to the laws and regulations governing the payment of VA 
benefits.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


